MEMORANDUM DECISION                                                          FILED
                                                                        May 18 2017, 9:56 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        CLERK
                                                                         Indiana Supreme Court
regarded as precedent or cited before any                                   Court of Appeals
                                                                              and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Robert Jeffers                                           Curtis T. Hill, Jr.
New Castle, Indiana                                      Attorney General of Indiana

                                                         Matthew R. Elliott
                                                         Deputy Attorney General

                                                         Aaron T. Craft
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Robert Jeffers,                                          May 18, 2017
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         33A05-1611-MI-2536
        v.                                               Appeal from the Henry Circuit
                                                         Court
Keith Butts,                                             The Honorable Kit C. Dean Crane,
Appellee-Respondent                                      Judge
                                                         Trial Court Cause No.
                                                         33C02-1608-MI-78



Altice, Judge.



Court of Appeals of Indiana | Memorandum Decision 33A05-1611-MI-2536 | May 18, 2017              Page 1 of 7
                                               Case Summary


[1]   Robert Jeffers, pro se, appeals the dismissal of his petition for writ of habeas

      corpus relief (habeas petition) in which Jeffers claimed that he had been

      improperly denied two years of educational credit time for completion of a

      bachelor degree. With this credit, Jeffers would be entitled to immediate

      release from prison. The trial court dismissed Jeffers’s habeas petition for

      failure to state a claim pursuant to Indiana Trial Rule 12(b)(6).


[2]   We reverse and remand.


                                       Facts & Procedural History


[3]   Jeffers was sentenced to sixty years in the Indiana Department of Correction

      (DOC) in 1991. He is currently incarcerated in the New Castle Correctional

      Facility, with a current earliest possible release date of November 16, 2017. See

      Ind. Dep’t of Corr., Offender Search, www.in.gov/apps/indcorrection/ofs/ofs

      (last visited April 27, 2017) (search offender number 912905).


[4]   On August 10, 2016, after exhausting his administrative remedies, Jeffers filed

      the instant habeas petition. Jeffers alleged that his continued detention in the

      DOC was illegal because he had been denied an award of earned credit time for

      completion of his bachelor degree through Grace College in 2015 and, with this

      two-year credit, he should have been released. Jeffers named Keith Butts, the

      Superintendent of the New Castle Correctional Facility, as the sole respondent.

      We will refer to the State rather than Butts throughout this decision.


      Court of Appeals of Indiana | Memorandum Decision 33A05-1611-MI-2536 | May 18, 2017   Page 2 of 7
[5]   In support of his habeas petition Jeffers contemporaneously filed a

      memorandum of law and numerous exhibits. It is in these documents that

      Jeffers provides the factual basis for his habeas petition. For purposes of this

      appeal from a T.R. 12(b)(6) dismissal, the State has accepted these alleged facts

      as true, as do we.


[6]   For more than twenty years, Jeffers has been taking classes through different

      postsecondary educational institutions while incarcerated in the DOC. In 1995,

      he began classes through the Ball State University (Ball State) program offered

      at the Pendleton Correctional Facility. By 1998, he had completed fifty-nine

      credit hours and was close to earning his associate degree. He did not,

      however, immediately finish his degree.


[7]   Jeffers was later transferred to the Miami Correctional Facility and completed

      the remaining six credit hours he needed for his associate degree through Ball

      State in December 2011. For earning this degree, the DOC awarded Jeffers one

      year of educational credit. The Ball State program was discontinued at some

      point thereafter.


[8]   In November 2013, Jeffers enrolled in a correspondence program through

      Grace College (Grace) at his own expense. He was provided with a list of

      credit requirements for obtaining his bachelor of science degree. According to

      Jeffers, Grace accepted and transferred the sixty-five credits he had previously

      earned through Ball State and applied them toward his bachelor degree. Jeffers




      Court of Appeals of Indiana | Memorandum Decision 33A05-1611-MI-2536 | May 18, 2017   Page 3 of 7
       then began his course work through Grace and completed an additional forty-

       two credits by the end of 2014.


[9]    The correspondence program through Grace was put on hold for the 2015

       spring semester, as Grace worked out a new contract with the DOC. On June

       5, 2015, all enrolled students were provided an outline of new rules and

       requirements resulting from the renegotiated contract between Grace and the

       DOC. Of particular import to Jeffers, Grace could no longer accept credits over

       ten years old. This resulted in Grace refusing to recognize 59 of Jeffers’s credits

       that had been previously transferred from Ball State. After being so informed,

       Jeffers completed another 15 credit hours toward his bachelor degree. By the

       end of 2015, Jeffers had earned a total of 122 credit hours if all credits from Ball

       State continued to be accepted by Grace. Thus, according to Jeffers, he had

       successfully completed the requirements to obtain his bachelor degree.


[10]   After his grievances filed with the DOC proved unsuccessful, Jeffers eventually

       filed this habeas petition. On October 12, 2016, the State filed a motion to

       dismiss pursuant to T.R. 12(b)(6). The State argued that Jeffers had failed to

       state a claim upon which relief could be granted “because there is no ex post

       facto violation”. Appendix at 83. The trial court summarily granted the State’s

       motion two days later and dismissed the habeas petition. Jeffers now appeals.


                                           Discussion & Decision


[11]   A T.R. 12(b)(6) motion to dismiss for failure to state a claim tests the legal

       sufficiency of the claim, rather than the facts supporting it. Babes Showclub,

       Court of Appeals of Indiana | Memorandum Decision 33A05-1611-MI-2536 | May 18, 2017   Page 4 of 7
       Jaba, Inc. v. Lair, 918 N.E.2d 308, 310 (Ind. 2009). We review a trial court’s

       grant of such a motion de novo, viewing the pleadings in the light most

       favorable to the nonmoving party and construing every reasonable inference in

       the nonmovant’s favor. Id. Only where it is clear that the facts alleged in the

       complaint are insufficient to “support relief under any set of circumstances” is

       dismissal proper. Tillman v. Tillman, 70 N.E.3d 349, 351 (Ind. Ct. App. 2013),

       trans. denied.


[12]   It is well established that a trial court may review educational credit time

       determinations made by the DOC once the offender has exhausted his

       administrative remedies and failed to obtain the relief sought. See Burks-Bey v.

       State, 903 N.E.2d 1041, 1043 (Ind. Ct. App. 2009). The State does not contend

       that Jeffers failed to exhaust his administrative remedies. Rather, it argues that

       the DOC’s denial of educational credit based on application of the new

       contractual terms between the DOC and Grace does not constitute an ex post

       facto violation as applied to Jeffers.


[13]   We agree that Jeffers’s ex post facto argument fails as a matter of law because,

       among other reasons, there was no educational credit time statute in existence

       until 1993 – at least two years after Jeffers’s crimes. See Budd v. State, 935
N.E.2d 746, 752 (Ind. Ct. App. 2010), adhered to on reh’g, 937 N.E.2d 867.

       Despite the unavailability of an ex post facto argument, however, it is not clear

       to us that the facts alleged by Jeffers in support of his habeas petition are

       insufficient to support relief under any set of circumstances.



       Court of Appeals of Indiana | Memorandum Decision 33A05-1611-MI-2536 | May 18, 2017   Page 5 of 7
[14]   Ind. Code § 35-50-6-3.3(a) provides, in pertinent part, that “a person earns

       educational credit if the person…successfully completes requirements to

       obtain…[a] bachelor degree from an approved postsecondary educational

       institution (as defined under IC 21-7-13-6(a)) earned during the person’s

       incarceration.”1 I.C. § 35-50-6-3.3 does not provide that academic credits more

       than ten years old cannot be applied toward a bachelor degree. Nor is such a

       requirement set out in DOC Executive Directive 15-03, which provides

       guidance for DOC staff when considering offenders for educational credit time.


[15]   Assuming the facts as alleged by Jeffers to be true, he lost fifty-nine credit hours

       toward his bachelor degree – hours that had already been accepted by Grace

       and were all earned during his current period of incarceration from approved

       postsecondary educational institutions – simply due to new contract

       renegotiations between Grace and the DOC. Further, according to Jeffers, he

       has successfully completed the requirements of his bachelor degree if these

       credits are counted.


[16]   The intent behind the educational credit time statute is to enhance

       rehabilitation by providing an incentive to further one’s education while

       incarcerated. McGee v. State, 790 N.E.2d 1067, 1070 (Ind. Ct. App. 2003), trans.

       denied. We find no basis in either the language of the statute or its purpose for

       the DOC, acting through Grace, to void credits already transferred and



       1
        To be entitled to educational credit time, the person must also be in “credit Class I, Class A, or Class B”
       and have “demonstrated a pattern consistent with rehabilitation”. I.C. § 35-50-6-3.3(a)(1) and (2).

       Court of Appeals of Indiana | Memorandum Decision 33A05-1611-MI-2536 | May 18, 2017                 Page 6 of 7
       accepted by Grace toward Jeffers’s attainment of a bachelor degree. While we

       express no opinion in general on the DOC’s apparent new policy decision and

       contract with Grace, we conclude that the DOC may not unilaterally and

       retroactively void credits that have already been accepted and applied toward

       an offender’s degree. See id. (“DOC may not unilaterally deny educational

       credit time for out-of-state [high school] diplomas” where the policy has no

       basis in the educational credit time statute or the statute’s purpose).


[17]   Accordingly, the trial court erred in dismissing Jeffers’s habeas petition. On

       remand, the trial court is directed to send this case to the DOC for a review and

       determination of whether Grace originally accepted and transferred all of

       Jeffers’s academic credits earned from Ball State. If so, the DOC shall

       determine further whether with these credits Jeffers has completed the

       requirements for a bachelor degree, as well as the other statutory requirements

       for earning the educational credit.


[18]   Reversed and remanded.


       Riley, J., concur.


       Crone, J., concur in result without opinion.




       Court of Appeals of Indiana | Memorandum Decision 33A05-1611-MI-2536 | May 18, 2017   Page 7 of 7